UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 7, 2011. QUADRA PROJECTS INC. (Exact name of registrant as specified in its charter) Nevada 000-52207 45-0588917 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Suite 325 – 7582 Las Vegas Blvd South Las Vegas, Nevada 89123 (Address of principal executive offices and Zip Code) 1-702-560-4373 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)   o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Section 5 – Corporate Governance and Management Item 5.03 Amendments to Articles of Incorporation or Bylaws: Change in Fiscal Year. On November 8, 2011, we filed a certificate of amendment to our articles of incorporation with the Nevada Secretary of State to change our name to “Unwall Technologies, Inc.”This amendment was unanimously approved by our board of directors. October 10, 2011, stockholders holding a majority of our voting power took action by written consent approving an amendment to our articles of incorporation to change the name of the company to a name to be determined by the board of directors in its sole discretion, and, and authorized the Board of Directors to file the Amendment upon a determination and resolution of the Board of Directors of such new corporate name. We have requested a new symbol from FINRA in connection with the recent name change and as of the date of this report, we have not received the new symbol from FINRA.We will provide an update upon assignment of the new symbol from FINRA. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 24, 2012. Quadra Projects Incorporated /s/ Wang Zheng Mr. Wang Zheng Chief Executive
